IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRYNN WAYNE GRIFFIN,                        : No. 42 WM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
ALLEGHENY COUNTY, ET AL.,                   :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of August, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for Leave to File a Reply are DENIED.